Citation Nr: 0735889	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-05 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for PTSD.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that proceeding has been associated with the veteran's claims 
folder.

In January 2007, the Board remanded this claim in order to 
obtain medical records associated with the veteran's claim 
for Social Security Administration disability benefits.  
These records have been obtained and associated with the 
veteran's claims folder.  The Board will now proceed with the 
adjudication of the veteran's claim.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The veteran did not engage in combat during his time on 
active duty; however, the evidence of record supports the 
veteran's contention that he was attacked during service.

3.  There is no credible medical nexus opinion that connects 
the veteran's currently diagnosed PTSD to his in-service 
stressor.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in August 2002, September 2002 and January 2007 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The aforementioned 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  VA also provided 
the veteran with notice of his rights under Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) in a letter dated in 
January 2007.  The veteran was provided with a subsequent 
adjudication in June 2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  
The veteran was afforded VA medical examinations in October 
and December 2002 to obtain an opinion as to whether his PTSD 
can be directly attributed to service.  Further examination 
or opinion is not needed on the PTSD claim because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that his currently diagnosed PTSD is the 
result of an attack he suffered during his time in service, 
and not due to the two motor vehicle accidents in 1995 and 
1996.  The Board finds that the preponderance of the evidence 
is against the veteran's contention and the claim is denied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
This question is not relevant to the veteran's claim, as he 
has not alleged to suffer from a combat-related incident.

Review of the veteran's service medical records establishes 
the veteran's allegation that he was attacked during his time 
in service, resulting in a broken jaw.  (The Board notes the 
veteran has already been granted service connection for 
residuals of a fractured jaw and dental treatment for tooth 
number 18.)  Upon entrance into service, the veteran was 
deemed to have no psychological problems.  See Standard Form 
(SF) 88, June 15, 1959.  On September 27, 1960, the veteran 
reported to the dispensary with a contusion to the right 
cheek.  He was instructed to use ice on his cheek.  See 
service medical record, September 27, 1960.  A separate 
consultation sheet, also dated on September 27, 1960, noted 
that the veteran had pain in the right mandibular joint area 
and in the area of tooth number 18.  Lateral oblique 
radiographs showed a fracture through number 18 and the body 
of the left side of the mandible.

A narrative summary, SF 502, noted that the veteran was 
admitted for treatment of his jaw injuries on September 27, 
1960 and released on December 9, 1960.  History of the 
veteran's illness reported that the veteran had been attacked 
by three unknown assailants behind the Monterrey Lanes 
Bowling Alley.  In the attack, the veteran was struck in the 
face.  He was subsequently admitted the following day.  The 
hospital course included intra-oral x-rays, which revealed a 
compound fracture of the body of the left mandible.  There 
was no nerve or artery involvement and the veteran's jaw was 
reduced and immobilized by insertion of inter-maxillary 
wires.  The veteran was later released in good condition.  
See SF 502, September 27 through December 9, 1960.  At no 
time during his treatment for the aforementioned injuries did 
the veteran complain of any psychiatric side effects.  In 
fact, the remainder of the veteran's service medical records 
are negative for any complaints of or treatment for 
psychiatric disabilities.

The veteran was subsequently provided an examination prior to 
his separation from service in August 1962.  His clinical 
evaluation noted that his psychiatric state was normal.  The 
veteran was considered physically qualified for release to 
inactive duty.  See SF 88, August 3, 1962.

Based on the above, the Board concedes that the veteran did 
suffer a traumatic incident in service.  See Hickson, supra.  
Review of the veteran's claims folder also provides multiple 
diagnoses of PTSD.  The Board thus concedes that the veteran 
suffers from a current disability.  Id.  The remaining 
question is that of medical nexus.

In support of his claim, the veteran has submitted the 
following evidence.  In a report dated in September 2002, 
Charles R. Souza, M.D. stated that it appeared that the 
veteran's symptoms began originally after the beating he 
suffered while on active duty.  The veteran's history since 
that time had been marked with personality and family 
problems which were associated with PTSD.  The veteran's 
history appeared to contain elements of these symptoms since 
his first head injury, but they had increased since suffering 
at least two additional closed head injuries.  The question 
of a link between the veteran's first head injury and his 
development of bipolar disorder was noted to be difficult to 
judge, since research into the causality of this disorder is 
ongoing and inconclusive to date, although there appeared to 
be a link between the condition and certain neurological 
diseases and/or traumas.  However, the link between the 
beating trauma and PTSD was fairly clear, as was the 
exacerbation caused by several other traumatic incidents.  
See letter from Charles R. Souza, M.D., September 20, 2002.
The Board does not find this conclusion and medical nexus 
credible.  The Board observes that the Court has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  There is no evidence of any psychiatric 
treatment from 1962 until 1995 when the veteran was admitted 
for treatment following his MVA.  It is impossible to 
determine whether the veteran's symptoms increased, as 
alleged by Dr. Souza, when there is no medical evidence to 
compare the veteran's treatment to.  In Black v. Brown, 5 
Vet. App. 177, 180 (1993), the Court stated that the Board 
may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.  In the 
present case, it is clear that Dr. Souza based his opinion on 
information provided by the veteran.

A VA PTSD examination dated in December 2002 noted that the 
veteran's mother passed away when he was 15 years old.  He 
was subsequently raised by his grandparents, for whom he 
exhibited resentment.  After joining the United States Navy 
in 1959, the veteran reported being beaten with a pipe by 12 
men and put underneath a car in 1960.  He claimed he was 
unconscious for an unknown length of time thereafter.  The 
veteran also reported that he suffered through seven 
surgeries to repair his broken jaw as a result of this 
attack.  Post-military stressors were reported as the death 
of the veteran's young child in a fire, the death of his wife 
to multiple sclerosis, two motor vehicle accidents (MVAs) in 
1995 and 1996, the suicide of a close friend and marital 
problems from economic difficulties.  

The examiner's impression was that the veteran's symptoms 
were consistent with PTSD.  His mother's death when he was 15 
and the beating in the military likely set the stage for the 
veteran's deterioration when his young son died.  The 
veteran's functioning was noted to have declined thereafter 
(in 1968).  Then in 1995, the veteran experienced a head 
injury that apparently triggered prior traumas and led to the 
veteran's current symptomatology.  Therefore, the examiner 
concluded that the veteran's military experience was a 
contributor to developing PTSD, although other traumatic 
experiences were involved as well.  As discussed in more 
detail below, the veteran's reporting of his injury in 
service is simply not credible.  Service medical records 
clearly establish that the veteran's account of his attack is 
inaccurate and very much exaggerated.  As noted above, the 
lack of medical evidence from 1962 until 1995 does not 
support the veteran's claim of continuity of symptomatology.

The only remaining evidence in support of the veteran's claim 
is his own personal testimony.  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss in-
service experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The remainder of the evidence does not support the veteran's 
contention that his currently diagnosed PTSD is the result of 
his in-service trauma.  Following the Board remand in January 
2007, Social Security Administration records were associated 
with the veteran's claims folder.  These extensive records 
reveal a much different disability picture than that advanced 
by the veteran.  The Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While it is 
clear that the veteran did suffer from a traumatic incident 
during his time in service, the balance of the evidence 
favors a diagnosis of PTSD related to his multiple MVAs, not 
his in-service trauma.

The Board first notes that the veteran was discharged from 
service in August 1962.  There is no evidence of any 
treatment for a psychiatric disability, much less PTSD until 
1995 when the veteran was involved in his first MVA.  With 
regard to the decades-long evidentiary gap in this case 
between active service and the earliest psychiatric 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing psychiatric complaints, 
symptoms, or findings for approximately 30 years between the 
period of active duty and the medical reports dated in 1995 
is itself evidence which tends to show that PTSD did not have 
its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003).

In February 1995, the veteran was involved in a MVA where his 
truck was run off the road during a snowstorm.  He sustained 
a closed head trauma and sought psychiatric treatment in 
September 1995 at the United Medical Center-West.  The 
veteran was admitted to United Medical Center-West from 
September 19 through September 30, 1995 due to depression and 
suicidal ideation.  The veteran reported that he was 
psychiatrically stable until February 1995 when he sustained 
injuries in the MVA.  He also stated that he was worried his 
wife was going to leave him for a woman.  The 
electroencephalogram and CT scan were both within normal 
limits.  The veteran was diagnosed with bipolar disorder with 
personality change and mood disorder, secondary to head 
trauma.  See Discharge Summary, United Medical Center-West, 
September 19 through 30th, 1995.


In November 1995, an independent medical examination (IME) 
was conducted by John Hughes, M.D. in conjunction with the 
veteran's workers' compensation claim for his February 1995 
MVA.  In reviewing the veteran's prior medical history, no 
psychological problems were noted.  Dr. Hughes' assessment 
was a closed head injury with residual impairment related to 
emotional disturbance, disturbance of integrated functioning 
and episodic neurologic disorder.  The veteran demonstrated 
"moderate" limitation of some of the social and 
interpersonal daily living functions, which were due to the 
closed head injury.  See Independent Medical Examination, 
John Hughes, M.D., November 8, 1995.

In November 1997, the veteran was evaluated by Amy L. Gruber. 
M.D.  Dr. Gruber diagnosed the veteran with depression and 
some post-traumatic stress that was related to the MVAs in 
1995 and 1996.  See letter from Amy L. Gruber, M.D., November 
10, 1997.  In September 1998, the veteran was evaluated by 
Robert C. Scaer, M.D. regarding disability related to closed 
head injury for his workers' compensation claim.  It was 
noted that following the September 1996 MVA, the veteran 
developed profound symptoms of hypervigilance, stimulus 
sensitivity, exaggerated startle, sleep disturbance, profound 
distractibility and cognitive dysfunction.  Flashbacks of the 
traumatic experience continued and profound sleep impairment 
occurred with nightmares of the accident.  In December 1996, 
while driving a double trailer hitch, the veteran felt that 
he had over steered which resulted in the back trailer 
fishtailing and then rolling over.  This was profoundly 
traumatizing to the veteran and produced severe fears of 
driving further because of his concerns about injuring 
people.

Dr. Scaer concluded that the veteran suffered from PTSD.  
There was a mild to moderate delayed onset of symptoms which 
was consistent with PTSD and worsening of his symptoms over a 
prolonged period of time was also consistent with this 
diagnosis.  "Interestingly, he had minor PTSD following the 
original accident, but this was substantially exacerbated by 
the single car/truck accident he experienced in December 
1996."  See Independent Medical Examination, Robert C. 
Scaer, M.D., September 24, 1998.  In an addendum, dated 
September 29, 1998, Dr. Scaer stated that in his opinion, the 
veteran continued to suffer from substantial motor vehicle 
accident-related PTSD.  Despite medications, the veteran was 
still largely disabled by symptoms of PTSD.  See Independent 
Medical Examination addendum, Robert C. Scaer, M.D., 
September 29, 1998.

In February 1999, the veteran participated in a 
neuropsychological study with Josette G. Harris, Ph.D. during 
the course of his workers' compensation claims for both the 
1995 and 1996 MVAs.  The Board notes that at no time during 
his evaluation did the veteran mention his head trauma in 
service.  Dr. Harris stated that the veteran indicated he 
experienced depression, forgetfulness and difficulty 
remembering reading material following the February 1995 
injury, but prior to the September 1996 injury.  There was no 
evidence of cognitive dysfunction and the veteran's 
neurocognitive performance was within normal range of 
previous patients who were able to obtain and hold 
competitive employment.  However, the veteran's emotional 
dysfunction appeared to be a limiting factor.  Dr. Harris 
concluded that the veteran's perceived cognitive 
difficulties, such as distractibility and forgetfulness, 
could be attributed to his mood/anxiety/PTSD disorder.  Dr. 
Harris did not provide a statement of etiology of the 
veteran's PTSD.

In December 2001, the veteran was evaluated by Alison Ohashi, 
Ph.D., for Social Security Disability Determination.  Dr. 
Ohashi diagnosed the veteran with Major Depressive Disorder, 
recurrent, severe without psychotic symptoms.  He had a 
history of multiple closed head injuries, seizure disorder, 
inadequate finances, bankruptcy, foreclosure of home, legal 
problems of son and inadequate social support.  At no time 
during the examination did the veteran mention his injury in 
service, and he was not diagnosed with PTSD.  See 
Psychological Evaluation, Alison Ohashi, Ph.D., December 
2001.

In January 2002, Dr. Scaer again submitted an independent 
medical examination report.  He reiterated his prior report 
and continued the veteran's diagnosis of PTSD secondary to 
his multiple MVAs.  In May 2002, a letter from Charles R. 
Souza, M.D. to the veteran's attorney summarized the 
treatment the veteran received in 1995.  Dr. Souza again 
stated that the MVAs and marital difficulties were deemed 
reasons for the veteran's psychological difficulties.  The 
diagnoses of bipolar disorder and mood disorder were 
maintained and it was felt that the mood disorder had become 
worse due to divorce and the second MVA in 1996.  Dr. Souza 
concluded that the veteran's memory, physical coordination 
and anhedonia were observed to worsen after the second MVA 
and the veteran exhibited PTSD since his MVAs with complaints 
of flashbacks of the accidents.

In July 2003, the veteran participated in a second VA PTSD 
examination.  The examiner confirmed and continued the 
veteran's prior reported history of the death of his mother 
when he was 15 years old.  The veteran reported that he 
suffered from nightmares since his injury in service.  The 
veteran admitted suicidal ideation after the first MVA.  He 
acknowledged an exaggerated startle response but specifically 
identified this as started after the MVA and not before.  The 
examiner's conclusion was that the veteran clearly 
demonstrated PTSD.  However, no evidence in the record 
indicated that his PTSD preceded the 1995 accident.  The 
examiner also questioned the veteran's credibility, noting 
that the veteran had reported that he was attacked by 12 men 
in service, was unconscious for an unknown amount of time and 
required seven surgeries to correct the damage to his jaw.  
The veteran's service medical records very clearly show that 
none of these contentions are true.  The veteran reported 
being attacked by three men in his service records, there was 
no evidence he was unconscious and one surgery was noted to 
repair his jaw.  Overall, it was determined that the 
veteran's PTSD was not due to the event in service.  See VA 
examination report, July 3, 2003.

In reviewing the balance of the evidence, it is clear that 
the veteran has pursued his claim for workers' compensation 
for many years following his MVAs, including a claim that his 
PTSD was the result of those injuries.  Interestingly, the 
veteran now claims that his PTSD is the result of an injury 
in service.  The Board notes that during the majority of his 
medical examinations, in conjunction with his workers' 
compensation claim, the veteran did not mention his injury in 
service.  Only after he decided to raise his claim of 
entitlement to service connection did he begin to allege that 
he had suffered from PTSD since discharge from service.  
Regardless, the evidence simply does not support a finding 
that the veteran's PTSD is the result of his injury in 
service.


Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current PTSD 
is related to service.  There is not an approximate balance 
of evidence.  


ORDER


Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


